UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 26, 2015 (February 26, 2015) EMCLAIRE FINANCIAL CORP (Exact name of registrant as specified in its charter) Pennsylvania 001-34527 25-1606091 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 612 Main Street, Emlenton, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (844) 767-2311 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EMCLAIRE FINANCIAL CORP CURRENT REPORT ON FORM 8-K ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. (a) Ronald L. Ashbaugh advised Emclaire Financial Corp (the “Company”) of his intent to resign his position as a director of the Company and the Company’s wholly-owned subsidiary, the Farmers National Bank of Emlenton, and not stand for re-election as a director upon the expiration of his three-year term at the Company’s annual meeting of shareholders scheduled on April 21, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMCLAIRE FINANCIAL CORP Date: February 26, 2015 William C. Marsh Name: William C. Marsh Title: Chairman, President and Chief Executive Officer
